The motion for a re-hearing was disposed of at the June term, 1870.
Dixon, C. J.
It is argued, on the motion for a rehearing, that the supplemental complaints, one or more of them, are in the nature of bills to restrain the defendant from violating the covenants of the lease, and so to compel a performance of them; and that the action should be retained for the purpose of granting such relief in case the plaintiffs show themselves to have been entitled thereto. This is a point I have not examined, and do not decide. I wish to modify the opinion, therefore, so as to say that the action should be dismissed, unless it should be retained for the purpose of granting such relief — a question which is left open to future consideration,
By the Court. — Re-hearing denied.